DETAILED ACTION
Notice to Applicant
In the amendment dated 11/10/2022, the following has occurred: Claims 1, 3, and 4 have been amended; Claims 5-20 have been added.
Newly submitted claims 13-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: independent claims 13 and 18 are directed to an apparatus with a device that “electrically or mechanically controls connection or disconnection of the energy storage devices.” The previous examination of the claims, and the newly amended claims, are directed towards a temperature regulation device that corresponds to the embodiment shown in the instant figures. The two inventions are mutually exclusive, involving different classification subclasses, and substantially different fields of search. The claims directed towards the newly claimed embodiments do not appear to have corresponding figures, and the specification as filed merely mentions that the “device” may also be a plug or switch that “manually and mechanically connects and disconnects the forced circuit” without further explanation, making it difficult to ascertain the degree of overlap, and hence whether there is a valid generic claim that pertains to both claimed inventions. Claim 1, which has been amended to now require a device that “supplies a fluid for temperature adjustment,” has been interpreted therefore to be the originally presented invention, corresponding to the filed drawings.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-20 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-20 are pending. Claims 1-12 are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 1 has been amended to require that the adjacent member has a plate shape “and a surface facing the adjacent energy storage devices.” It is not clear how the “a surface” faces more than one “adjacent energy storage devices” given the drawings and specification teaching that the adjacent member is slotted in between two battery cells 10 with a surface on either side facing one or the other cell (see instant Fig. 2). The limitation has been interpreted to correspond to a rectangular plate with opposite surfaces, each facing an adjacent storage device. The dependent claims are rejected for depending on an indefinite independent claim. 
	Claim 4 has been amended to require “a flow path provided between the energy storage device and the adjacent member and the device.” It is not clear how (or even whether) there actually is a flow path “between” three components as described in the specification. Interpreting the phrase as “among the energy storage device, the adjacent member, and the device” does not seem to clarify the structural relations of the three objects in a way that would resolve the indefiniteness. The limitation has been interpreted as requiring a flow path between adjacent energy storage devices that connects the fluid provided by the device to a surface near said energy storage devices for heat transfer.
	Claim 12 lacks an antecedent basis for “the first main body portion.”



Claim Rejections - 35 USC § 102
Claim 1-7 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2020/0321666 to Kim).
	Regarding Claim 1, Kim teaches:
an energy storage apparatus comprising a plurality of energy storage devices arranged in a y-direction (Fig. 1)

    PNG
    media_image1.png
    594
    632
    media_image1.png
    Greyscale

an adjacent member 400 arranged between adjacent energy storage devices having a plate shape of rectangular contour and surface(s) facing the adjacent energy storage device(s) in the y-direction (Fig. 6)
a device 510 that supplies a fluid for temperature adjustment to the energy storage devices and fixed to the adjacent member (Fig. 1, para 0042)
	Regarding Claim 2, Kim teaches:
a holding member, interpreted to be the battery housing(s) surrounding the storage device(s) that holds the plurality of energy storage devices and includes a coupling member 500 that holds/fixes the adjacent member 400 (Fig. 1, para 0042)
wherein the device 510 is shown fixed to and supported by the holding member, in the broadest reasonable interpretations of the phrases “fastening member” and “supports”, since Fig. 1 appears to show something like a screw, but which in any case a PHOSITA would understand that the fan is fastened to the coupling member and supported thereon
	Insofar as the “fastening member” is read more narrowly as not being explicitly taught by Kim, then the claim is rejected under § 103 as being obvious to a PHOSITA, since it would have been obvious to fasten a commercial blower/fan to the holding member of Kim, with the motivation to secure a separately produced component to the apparatus disclosed in Kim. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claim 3, Kim teaches:
terminals projecting up in the z-direction (see Fig. 12) and wherein the device 510 is fixed around an opening of the adjacent member (see opening 420/720 in Figs. 6 and 12), including surfaces that can be said to be “opposite to” a surface on which the external terminal is arranged
	Regarding Claim 4, Kim teaches:
a duct that connects the blower device to a flow path provided between the energy storage devices for heat transfer (see Figs.)
	Regarding Claim 5, Kim teaches:
wherein the adjacent member is sandwiched between the energy storage devices (Fig. 1, etc.)
	Regarding Claim 6, Kim teaches:
wherein the adjacent member includes a plate shaped first main body 400 and regulating portions that extend from the first main body portion in the y-direction to connect to the adjacent energy storage devices and regulate relative movement (see frame-like extensions in Fig. 6)
	Regarding Claim 7, Kim teaches:
wherein the main body portion includes a rectangular contour corresponding to an energy device when view in the y-direction (Fig. 1)
	Regarding Claim 11, Kim teaches:
wherein the first main body portion forms a flow path through which the fluid passes between the main body portion and the adjacent energy storage devices (Fig. 6, etc.)
	Regarding Claim 12, Kim teaches:
wherein the flow path passes between a first main body portion and at least one of the energy storage devices adjacent to it, in the first direction (Figs.)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0321666 to Kim).
	Regarding Claims 8 and 9, Kim teaches:
wherein the first main body portion of the adjacent member 400 includes a fastened portion connecting it to the device 510 (see e.g. lip portion for fastening it to the device in Fig. 2)
lip portions on the sides of the adjacent member for fastening it to a holding member (e.g. Fig. 6)
	Kim does not explicitly teach:
both 1) “regulating portions” that extend in the y-direction and 2) “first fastened portions” for fixing the main body portion to a holding member
	It would have been obvious to one of ordinary skill in the art, however, to provide “fasteners” in the broadest reasonable interpretation of that word that more solidly fasten the adjacent member to the housing(s), with the motivation to secure the adjacent member more solidly to the housing. Fasteners for separate components in battery systems were widely understood and used at the time of invention for securing separate components to each other. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 10, Kim teaches:
a lip that can be described as having “regulating portions” extending across the top and bottom as well as “shaft portions” that engage with an adjacent holding member (see Fig. 6)
	
Response to Arguments
In response to the instant claim amendments, the rejections have been modified to rely on new art, mooting the arguments made concerning the previously cited art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0260103
US 2019/0115637
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723